


110 HR 2589 IH: Improving Pharmaceuticals

U.S. House of Representatives
2007-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2589
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2007
			Ms. Eshoo introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic
		  Act and the Public Health Service Act to
		  reauthorize and amend the Best Pharmaceuticals for Children
		  Act and the Pediatric Research Equity
		  Act.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Improving Pharmaceuticals for
			 Children Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reauthorization of Best Pharmaceuticals for
				Children Act.
					Sec. 3. Reauthorization of Pediatric Research Equity
				Act.
					Sec. 4. Government Accountability Office report.
				
			2.Reauthorization of
			 Best Pharmaceuticals for Children Act
			(a)Pediatric
			 studies of drugs
				(1)In
			 generalSection 505A of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355a) is
			 amended to read as follows:
					
						505A.Pediatric
				studies of drugs
							(a)DefinitionsAs
				used in this section, the term pediatric studies or
				studies means at least one clinical investigation (that, at the
				Secretary’s discretion, may include pharmacokinetic studies) in pediatric age
				groups (including neonates in appropriate cases) in which a drug is anticipated
				to be used, and at the discretion of the Secretary, may include preclinical
				studies.
							(b)Market
				exclusivity for new drugs
								(1)In
				generalExcept as provided in paragraph (2), if, prior to
				approval of an application that is submitted under section 505(b)(1), the
				Secretary determines that information relating to the use of a new drug in the
				pediatric population may produce health benefits in that population, the
				Secretary makes a written request for pediatric studies (which shall include a
				timeframe for completing such studies), the applicant agrees to the request,
				such studies are completed using appropriate formulations for each age group
				for which the study is requested within any such timeframe, and the reports
				thereof are submitted and accepted in accordance with subsection (d)(3), and if
				the Secretary determines that labeling changes are appropriate, such changes
				are made within the timeframe requested by the Secretary—
									(A)(i)(I)the period referred to
				in subsection (c)(3)(E)(ii) of section 505, and in subsection (j)(5)(F)(ii) of
				such section, is deemed to be five years and six months rather than five years,
				and the references in subsections (c)(3)(E)(ii) and (j)(5)(F)(ii) of such
				section to four years, to forty-eight months, and to seven and one-half years
				are deemed to be four and one-half years, fifty-four months, and eight years,
				respectively; or
											(II)the period referred to in clauses
				(iii) and (iv) of subsection (c)(3)(E) of such section, and in clauses (iii)
				and (iv) of subsection (j)(5)(F) of such section, is deemed to be three years
				and six months rather than three years; and
											(ii)if the drug is designated under
				section 526 for a rare disease or condition, the period referred to in section
				527(a) is deemed to be seven years and six months rather than seven years;
				and
										(B)(i)if the drug is the
				subject of—
											(I)a listed patent for which a certification
				has been submitted under subsection (b)(2)(A)(ii) or (j)(2)(A)(vii)(II) of
				section 505 and for which pediatric studies were submitted prior to the
				expiration of the patent (including any patent extensions); or
											(II)a listed patent for which a
				certification has been submitted under subsections (b)(2)(A)(iii) or
				(j)(2)(A)(vii)(III) of section 505,
											the period during which an application may not be
				approved under section 505(c)(3) or section 505(j)(5)(B) shall be extended by a
				period of six months after the date the patent expires (including any patent
				extensions); or(ii)if the drug is the subject of a
				listed patent for which a certification has been submitted under subsection
				(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of section 505, and in the patent
				infringement litigation resulting from the certification the court determines
				that the patent is valid and would be infringed, the period during which an
				application may not be approved under section 505(c)(3) or section 505(j)(5)(B)
				shall be extended by a period of six months after the date the patent expires
				(including any patent extensions).
										(2)ExceptionThe
				Secretary shall not extend the period referred to in paragraph (1)(A) or (1)(B)
				if the determination is made later than one year prior to the expiration of
				such period.
								(c)Market
				exclusivity for already-marketed drugs
								(1)In
				generalExcept as provided in paragraph (2), if the Secretary
				determines that information relating to the use of an approved drug in the
				pediatric population may produce health benefits in that population and makes a
				written request to the holder of an approved application under section
				505(b)(1) for pediatric studies (which shall include a timeframe for completing
				such studies), the holder agrees to the request, such studies are completed
				using appropriate formulations for each age group for which the study is
				requested within any such timeframe and the reports thereof are submitted and
				accepted in accordance with subsection (d)(3), and if the Secretary determines
				that labeling changes are appropriate and such changes are made within the
				timeframe requested by the Secretary—
									(A)(i)(I)the period referred to
				in subsection (c)(3)(E)(ii) of section 505, and in subsection (j)(5)(F)(ii) of
				such section, is deemed to be five years and six months rather than five years,
				and the references in subsections (c)(3)(E)(ii) and (j)(5)(F)(ii) of such
				section to four years, to forty-eight months, and to seven and one-half years
				are deemed to be four and one-half years, fifty-four months, and eight years,
				respectively; or
											(II)the period referred to in clauses
				(iii) and (iv) of subsection (c)(3)(D) of such section, and in clauses (iii)
				and (iv) of subsection (j)(5)(F) of such section, is deemed to be three years
				and six months rather than three years; and
											(ii)if the drug is designated under
				section 526 for a rare disease or condition, the period referred to in section
				527(a) is deemed to be seven years and six months rather than seven years;
				and
										(B)(i)if the drug is the
				subject of—
											(I)a listed patent for which a certification
				has been submitted under subsection (b)(2)(A)(ii) or (j)(2)(A)(vii)(II) of
				section 505 and for which pediatric studies were submitted prior to the
				expiration of the patent (including any patent extensions); or
											(II)a listed patent for which a
				certification has been submitted under subsection (b)(2)(A)(iii) or
				(j)(2)(A)(vii)(III) of section 505,
											the period during which an application may not be
				approved under section 505(c)(3) or section 505(j)(5)(B)(ii) shall be extended
				by a period of six months after the date the patent expires (including any
				patent extensions); or(ii)if the drug is the subject of a listed
				patent for which a certification has been submitted under subsection
				(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) of section 505, and in the patent
				infringement litigation resulting from the certification the court determines
				that the patent is valid and would be infringed, the period during which an
				application may not be approved under section 505(c)(3) or section 505(j)(5)(B)
				shall be extended by a period of six months after the date the patent expires
				(including any patent extensions)
										(2)ExceptionThe
				Secretary shall not extend the period referred to in paragraph (1)(A) or (1)(B)
				if the determination is made later than one year prior to the expiration of
				such period.
								(d)Conduct of
				pediatric studies
								(1)Request for
				studies
									(A)In
				generalThe Secretary may, after consultation with the sponsor of
				an application for an investigational new drug under section 505(I), the
				sponsor of an application for a new drug under section 505(b)(1), or the holder
				of an approved application for a drug under section 505(b)(1) issue to the
				sponsor or holder a written request for the conduct of pediatric studies for
				such drug. In issuing such request, the Secretary shall take into account
				adequate representation of children of ethnic and racial minorities. Such
				request to conduct pediatric studies shall be in writing and shall include a
				timeframe for such studies and a request to the sponsor or holder to propose
				pediatric labeling resulting from such studies.
									(B)Single written
				requestA single written request—
										(i)may
				related to more than one use of a drug; and
										(ii)may include uses
				that are both approved and unapproved.
										(2)Written request
				for pediatric studies
									(A)Request and
				response
										(i)In
				generalIf the Secretary
				makes a written request for pediatric studies (including neonates, as
				appropriate) under subsection (b) or (c), the applicant or holder, not later
				than 180 days after receiving the written request, shall respond to the
				Secretary as to the intention of the applicant or holder to act on the request
				by—
											(I)indicating when
				the pediatric studies will be initiated, if the applicant or holder agrees to
				the request; or
											(II)indicating that
				the applicant or holder does not agree to the request and stating the reasons
				for declining the request.
											(ii)Disagree with
				requestIf, on or after the date of the enactment of the
				Improving Pharmaceuticals for Children Act of
				2007, the applicant or holder does not agree to the request on
				the grounds that it is not possible to develop the appropriate pediatric
				formulation, the applicant or holder shall submit to the Secretary the reasons
				such pediatric formulation cannot be developed.
										(B)Adverse event
				reportsAn applicant or holder that, on or after the date of the
				enactment of the Improving Pharmaceuticals
				for Children Act of 2007, agrees to the request for such studies
				shall provide the Secretary, at the same time as the submission of the reports
				of such studies, with all postmarket adverse event reports regarding the drug
				that is the subject of such studies and are available prior to submission of
				such reports.
									(3)Meeting the
				studies requirementNot later than 180 days after the submission
				of the reports of the studies, the Secretary shall accept or reject such
				reports and so notify the sponsor or holder. The Secretary’s only
				responsibility in accepting or rejecting the reports shall be to determine,
				within the 180-day period, whether the studies fairly respond to the written
				request, have been conducted in accordance with commonly accepted scientific
				principles and protocols, and have been reported in accordance with the
				requirements of the Secretary for filing.
								(4)Effect of
				subsectionNothing in this subsection alters or amends section
				301(j) of this Act or section 552 of title 5 or section 1905 of title 18,
				United States Code.
								(e)Notice of
				determinations on studies requirement
								(1)In
				generalThe Secretary shall publish a notice of any
				determination, made on or after the date of the enactment of the
				Improving Pharmaceuticals for Children Act of
				2007, that the requirements of subsection (d) have been met and
				that submissions and approvals under subsection (b)(2) or (j) of section 505
				for a drug will be subject to the provisions of this section. Such notice shall
				be published not later than 30 days after the date of the Secretary’s
				determination regarding market exclusivity and shall include a copy of the
				written request made under subsection (b) or (c).
								(2)Identification
				of certain drugsThe
				Secretary shall publish a notice identifying any drug for which, on or after
				the date of the enactment of the Improving
				Pharmaceuticals for Children Act of 2007, a pediatric formulation
				was developed, studied, and found to be safe and effective in the pediatric
				population (or specified subpopulation) if the pediatric formulation for such
				drug is not introduced onto the market within one year after the date that the
				Secretary publishes the notice described in paragraph (1). Such notice
				identifying such drug shall be published not later than 30 days after the date
				of the expiration of such one year period.
								(f)Internal review
				of written requests and pediatric studies
								(1)Internal
				review
									(A)In
				generalThe Secretary shall establish an internal review
				committee to review all written requests issued on or after the date of the
				enactment of the Improving Pharmaceuticals
				for Children Act of 2007, in accordance with paragraph
				(2).
									(B)MembersThe committee established under
				subparagraph (A) shall include individuals with expertise in pediatrics,
				biopharmacology, statistics, drugs and drug formulations, legal issues,
				pediatric ethics, the appropriate expertise, such as expertise in child and
				adolescent psychiatry, pertaining to the pediatric product under review, one or
				more experts from the Office of Pediatric Therapeutics, and other individuals
				designated by the Secretary.
									(2)Review of
				written requestsThe committee established under paragraph (1)
				shall review all written requests issued pursuant to this section prior to
				being issued.
								(3)Tracking
				pediatric studies and labeling changesThe Secretary shall track
				and make available to the public, in an easily accessible manner, including
				through posting on the website of the Food and Drug Administration—
									(A)the number of
				studies conducted under this section and under section 409I of the
				Public Health Service Act (42 U.S.C. 284m);
									(B)the specific drugs
				and biological products and their uses, including labeled and off-labeled
				indications, studied under such sections;
									(C)the types of
				studies conducted under such sections, including trial design, the number of
				pediatric patients studied, and the number of centers and countries
				involved;
									(D)the number of
				pediatric formulations developed and the number of pediatric formulations not
				developed and the reasons such formulations were not developed;
									(E)the labeling
				changes made as a result of studies conducted under such sections;
									(F)an annual summary
				of labeling changes made as a result of studies conducted under such sections
				for distribution pursuant to subsection (k)(2); and
									(G)information
				regarding reports submitted on or after the date of the enactment of the
				Improving Pharmaceuticals for Children Act of
				2007.
									(4)CommitteeThe
				Committee established under paragraph (1) is the committee established in
				section 505B(f)(1).”
								(g)LimitationsNotwithstanding
				subsection (c)(2), a drug to which the six-month period under subsection (b) or
				(c) has already been applied—
								(1)may receive an
				additional six-month period under subsection (c)(1)(A)(i)(II) for a
				supplemental application if all other requirements under this section are
				satisfied; and
								(2)may not receive any additional such period
				under subsection (c)(1)(A)(ii).
								(h)Relationship to
				pediatric research requirementsNotwithstanding any other
				provision of law, if any pediatric study is required by a provision of law
				(including a regulation) other than this section and such study meets the
				completeness, timeliness, and other requirements of this section, such study
				shall be deemed to satisfy the requirement for market exclusivity pursuant to
				this section.
							(i)Labeling
				changes
								(1)Priority status
				for pediatric applications and supplementsAny application or
				supplement to an application under section 505 proposing a labeling change as a
				result of any pediatric study conducted pursuant to this section—
									(A)shall be considered
				to be a priority application or supplement; and
									(B)shall be subject
				to the performance goals established by the Commissioner for priority
				drugs.
									(2)Dispute
				resolution
									(A)Request for
				labeling change and failure to agreeIf, on or after the date of
				the enactment of the Improving
				Pharmaceuticals for Children Act of 2007, the Commissioner
				determines that the sponsor and the Commissioner have been unable to reach
				agreement on appropriate changes to the labeling for the drug that is the
				subject of the application, not later than 180 days after the date of
				submission of the application—
										(i)the Commissioner
				shall request that the sponsor of the application make any labeling change that
				the Commissioner determines to be appropriate; and
										(ii)if the sponsor of
				the application does not agree within 30 days after the Commissioner’s request
				to make a labeling change requested by the Commissioner, the Commissioner shall
				refer the matter to the Pediatric Advisory Committee.
										(B)Action by the
				pediatric advisory committeeNot later than 90 days after
				receiving a referral under subparagraph (A)(ii), the Pediatric Advisory
				Committee shall—
										(i)review the
				pediatric study reports; and
										(ii)make a
				recommendation to the Commissioner concerning appropriate labeling changes, if
				any.
										(C)Consideration of
				recommendationsThe Commissioner shall consider the
				recommendations of the Pediatric Advisory Committee and, if appropriate, not
				later than 30 days after receiving the recommendation, make a request to the
				sponsor of the application to make any labeling change that the Commissioner
				determines to be appropriate.
									(D)MisbrandingIf
				the sponsor of the application, within 30 days after receiving a request under
				subparagraph (c), does not agree to make a labeling change requested by the
				Commissioner, the Commissioner may deem the drug that is the subject of the
				application to be misbranded.
									(E)No effect on
				authorityNothing in this subsection limits the authority of the
				United States to bring an enforcement action under this Act when a drug lacks
				appropriate pediatric labeling. Neither course of action (the Pediatric
				Advisory Committee process or an enforcement action referred to in the
				preceding sentence) shall preclude, delay, or serve as the basis to stay the
				other course of action.
									(j)Other labeling
				changesIf, on or after the
				date of the enactment of the Improving
				Pharmaceuticals for Children Act of 2007, the Secretary
				determines that a pediatric study conducted under this section does or does not
				demonstrate that the drug that is the subject of the study is safe and
				effective in pediatric populations or subpopulations, including whether such
				study results are inconclusive, the Secretary shall order the labeling of such
				product to include information about the results of the study and a statement
				of the Secretary’s determination.
							(k)Dissemination of
				pediatric information
								(1)In
				generalNot later than 180 days after the date of submission of a
				report on a pediatric study under this section, the Secretary shall make
				available to the public the medical, statistical, and clinical pharmacology
				reviews of pediatric studies conducted under subsection (b) or (c).
								(2)Dissemination of
				information regarding labeling changesBeginning on the date of
				the enactment of the Improving
				Pharmaceuticals for Children Act of 2007, the Secretary shall
				require that the sponsors of the studies that result in labeling changes that
				are reflected in the annual summary developed pursuant to subsection (f)(3)(F)
				distribute, at least annually (or more frequently if the Secretary determines
				that it would be beneficial to the public health), such information to
				physicians and other health care providers.
								(3)Effect of
				subsectionNothing in this subsection alters or amends section
				301(j) of this Act or section 552 of title 5 or section 1905 of title 18,
				United States Code.
								(l)Adverse event
				reporting
								(1)Reporting in
				year oneBeginning on the date of the enactment of the
				Improving Pharmaceuticals for Children Act of
				2007, during the one-year period beginning on the date a labeling
				change is made pursuant to subsection (I), the Secretary shall ensure that all
				adverse event reports that have been received for such drug (regardless of when
				such report was received) are referred to the Office of Pediatric Therapeutics
				established under section 6 of the Best Pharmaceuticals for Children
				Act (Public Law 107–109). In considering the reports, the Director
				of such Office shall provide for the review of the reports by the Pediatric
				Advisory Committee, including obtaining any recommendations of such Committee
				regarding whether the Secretary should take action under this Act in response
				to such reports.
								(2)Reporting in
				subsequent yearsFollowing the one-year period described in
				paragraph (1), the Secretary shall, as appropriate, refer to the Office of
				Pediatric Therapeutics all pediatric adverse event reports for a drug for which
				a pediatric study was conducted under this section. In considering such
				reports, the Director of such Office may provide for the review of such reports
				by the Pediatric Advisory Committee, including obtaining any recommendation of
				such Committee regarding whether the Secretary should take action in response
				to such reports.
								(3)EffectThe
				requirements of this subsection shall supplement, not supplant, other review of
				such adverse event reports by the Secretary.
								(m)Clarification of
				Interaction of Market Exclusivity Under This Section and Market Exclusivity
				Awarded to An Applicant for Approval of A Drug Under Section
				505(j)If a 180-day period under
				section 505(j)(5)(B)(iv) overlaps with a 6-month exclusivity period under this
				section, so that the applicant for approval of a drug under section 505(j)
				entitled to the 180-day period under that section loses a portion of the
				180-day period to which the applicant is entitled for the drug, the 180-day
				period shall be extended from—
								(1)the date on which
				the 180-day period would have expired by the number of days of the overlap, if
				the 180-day period would, but for the application of this subsection, expire
				after the 6-month exclusivity period; or
								(2)the date on which
				the 6-month exclusivity period expires, by the number of days of the overlap if
				the 180-day period would, but for the application of this subsection, expire
				during the six-month exclusivity period.
								(n)Referral if
				pediatric studies not completed
								(1)In
				generalBeginning on the date of the enactment of the
				Improving Pharmaceuticals for Children Act of
				2007, if pediatric studies have not been completed under
				subsection (d) and if the Secretary, through the committee established under
				subsection (f), determines that there is a continuing need for information
				relating to the use of the drug in the pediatric population (including
				neonates, as appropriate), the Secretary shall—
									(A)for a drug for
				which listed patents have not expired, make a determination regarding whether
				an assessment shall be required to be submitted under section 505B; or
									(B)for a drug that
				has no listed patents or has 1 or more listed patents that have expired,
				determine whether there are funds available under section 736 to award a grant
				to conduct the requested studies pursuant to paragraph (2).
									(2)Funding of
				studiesIf, pursuant to paragraph (1), the Secretary determines
				that there are funds available under section 736 to award a grant to conduct
				the requested pediatric studies, then the Secretary shall issue a proposal to
				award a grant to conduct the requested studies. If the Secretary determines
				that funds are not available under section 736, the Secretary shall refer the
				drug for inclusion on the list established under section 409I of the
				Public Health Services Act or the conduct of
				studies.
								(3)Public
				noticeThe Secretary shall give the public notice of—
									(A)a decision under
				paragraph (1)(A) not to require an assessment under section 505B and the basis
				for such decision;
									(B)the name of any
				drug, its manufacturer, and the indications to be studied pursuant to a grant
				made under paragraph (2); and
									(C)any decision under
				paragraph (2) to include a drug on the list established under section 409I of
				the Public Health Services Act.
									(4)Effect of
				subsectionNothing in this subsection alters or amends section
				301(j) of this Act or section 552 of title 5 or section 1905 of Title 18,
				United States Code
								(o)Prompt approval
				of drugs under section 505(j) when pediatric
				information is added to labeling
								(1)General
				ruleA drug for which an application has been submitted or
				approved under section 505(j) shall not be considered ineligible for approval
				under that section or misbranded under section 502 on the basis that the
				labeling of the drug omits a pediatric indication or any other aspect of
				labeling pertaining to pediatric use when the omitted indication or other
				aspect is protected by patent or by exclusivity under clause (iii) or (iv) of
				section 505(j)(5)(F).
								(2)LabelingNotwithstanding
				clauses (iii) and (iv) of section 505(j)(5)(F), the Secretary may require that
				the labeling of a drug approved under section 505(j) that omits a pediatric
				indication or other aspect of labeling as described in paragraph (1)
				include—
									(A)a statement that,
				because of marketing exclusivity for a manufacturer—
										(i)the drug is not
				labeled for pediatric use; or
										(ii)in the case of a
				drug for which there is an additional pediatric use not referred to in
				paragraph (1), the drug is not labeled for the pediatric use under paragraph
				(1); and
										(B)a statement of any
				appropriate pediatric contraindications, warnings, or precautions that the
				Secretary considers necessary.
									(3)Preservation of
				pediatric exclusivity and other provisionsThis subsection does
				not affect—
									(A)the availability
				or scope of exclusivity under this section;
									(B)the availability
				or scope of exclusivity under section 505 for pediatric formulations;
									(C)the question of
				the eligibility for approval of any application under section 505(j) that omits
				any other conditions of approval entitled to exclusivity under clause (iii) or
				(iv) of section 505(j)(5)(F); or
									(D)except as
				expressly provided in paragraphs (1) and (2), the operation of section
				505.
									(p)Institute of
				Medicine studyNot later than 3 years after the date of the
				enactment of the Improving Pharmaceuticals
				for Children Act of 2007, the Secretary shall enter into a
				contract with the Institute of Medicine to conduct a study and report to
				Congress regarding the written requests made and the studies conducted pursuant
				to this section. The Institute of Medicine may devise an appropriate mechanism
				to review a representative sample of requests made and studies conducted
				pursuant to this section in order to conduct such study. Such study
				shall—
								(1)review such
				representative written requests issued by the Secretary since 1997 under
				subsections (b) and (c);
								(2)review and assess
				such representative pediatric studies conducted under subsections (b) and (c)
				since 1997 and labeling changes made as a result of such studies;
								(3)review the use of
				extrapolation for pediatric subpopulations, the use of alternative endpoints
				for pediatric populations, neonatal assessment tools, and ethical issues in
				pediatric clinical trials; and
								(4)make
				recommendations regarding appropriate incentives for encouraging pediatric
				studies of biologics.
								(q)SunsetA
				drug may not receive any 6-month period under subsection (b) or (c)
				unless—
								(1)on or before
				October 1, 2012, the Secretary makes a written request for pediatric studies of
				the drug;
								(2)on or before
				October 1, 2012, an application for the drug is accepted for filing under
				section 505(b); and
								(3)all requirements
				of this section are
				met.
								.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to written
			 requests under section 505A of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355a) made after the date of the enactment of this
			 Act.
				(b)Program for
			 Pediatric Studies of DrugsSection 409I of the Public
			 Health Service Act (42 U.S.C. 284m) is amended to read as
			 follows:
				
					409I.Program for
				pediatric studies of drugs
						(a)List of priority
				issues in pediatric therapeutics
							(1)In
				generalNot later than one year after the date of the enactment
				of the Improving Pharmaceuticals for Children
				Act of 2007, the Secretary, acting through the Director of the
				National Institutes of Health and in consultation with the Commissioner of Food
				and Drugs and experts in pediatric research, shall develop and publish a
				priority list of needs in pediatric therapeutics, including drugs or
				indications that require study. The list shall be revised every three
				years.
							(2)Consideration of
				available informationIn developing and prioritizing the list
				under paragraph (1), the Secretary shall consider—
								(A)therapeutic gaps
				in pediatrics that may include developmental pharmacology, pharmacogenetic
				determinants of drug response, metabolism of drugs and biologics in children,
				and pediatric clinical trials;
								(B)particular
				pediatric diseases, disorders or conditions where more complete knowledge and
				testing of therapeutics, including drugs and biologics, may be beneficial in
				pediatric populations; and
								(C)the adequacy of
				necessary infrastructure to conduct pediatric pharmacological research,
				including research networks and trained pediatric investigators.
								(b)Pediatric studies
				and researchThe Secretary, acting through the National
				Institutes of Health, shall award funds to entities that have the expertise to
				conduct pediatric clinical trials or other research (including qualified
				universities, hospitals, laboratories, contract research organizations,
				practice groups, federally funded programs such as pediatric pharmacology
				research units, other public or private institutions, or individuals) to enable
				the entities to conduct the drug studies or other research on the issues
				described in subsection (a). The Secretary may use contracts, grants or other
				appropriate funding mechanisms to award funds under this subsection.
						(c)Process for
				proposed pediatric study requests and labeling changes
							(1)Submission of
				proposed pediatric study requestThe Director of the National
				Institutes of Health shall, as appropriate, submit proposed pediatric study
				requests for consideration by the Commissioner of the Food and Drugs for
				pediatric studies of a specific pediatric indication identified under
				subsection (a). Such a proposed pediatric study request shall be made in a
				manner equivalent to a written request made under subsection (b) or (c) of
				Section 505A of the Federal Food, Drug, and Cosmetic Act
				(21 U.S.C. 355a), including with respect to the information provided on the
				pediatric studies to be conducted pursuant to the request. The Director of the
				National Institutes of Health may submit a proposed pediatric study request for
				a drug for which—
								(A)(i)there is an approved
				application under section 505(j) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(j)); or
									(ii)there is a submitted application
				that could be approved under the criteria of such section; and
									(B)there is no patent
				protection or market exclusivity protection for at least one form of the drug
				under the Federal Food, Drug, and Cosmetic Act; and
								(C)additional studies
				are needed to assess the safety and effectiveness of the use of the drug in the
				pediatric population.
								(2)Written request
				to holders of approved applications for drugs lacking
				exclusivityThe Commissioner of the Food and Drugs, in
				consultation with the Director of the National Institutes of Health, may issue
				a written request based on the proposed pediatric study request for the
				indication or indications submitted pursuant to paragraph (1) (which shall
				include a timeframe for negotiations for an agreement) for pediatric studies
				concerning a drug identified under subsection (a) to all holders of an approved
				application for the drug under section 505 of the Federal Food, Drug,
				and Cosmetic Act (21 U.S.C. 355). Such a written request shall be
				made in a manner equivalent to the manner in which a written request is made
				under subsection (a) or (b) of section 505A of such Act (21 U.S.C. 355a),
				including with respect to information provided on the pediatric studies to be
				conducted pursuant to the request and using appropriate formulations for each
				age group for which the study is requested.
							(3)Requests for
				proposalsIf the Commissioner of the Food and Drugs does not
				receive a response to a written request issued under paragraph (2) not later
				than 30 days after the date on which a request was issued, the Secretary,
				acting through the Director of the National Institutes of Health and in
				consultation with the Commissioner of the Food and Drugs, shall publish a
				request for proposals to conduct the pediatric studies described in the written
				request in accordance with subsection (b).
							(4)DisqualificationA
				holder that receives a first right of refusal shall not be entitled to respond
				to a request for proposals under paragraph (3).
							(5)Contracts,
				grants, or other funding mechanismsA contract, grant or other
				funding may be awarded under this section only if a proposal is submitted to
				the Secretary in such form and manner, and containing such agreements,
				assurances, and information as the Secretary determines to be necessary to
				carry out this section.
							(6)Reporting of
				studies
								(A)In
				generalOn completion of a pediatric study in accordance with an
				award under this section, a report concerning the study shall be submitted to
				the Director of the National Institutes of Health and the Commissioner of Food
				and Drugs. The report shall include all data generated in connection with the
				study, including a written request if issued.
								(B)Availability of
				reportsEach report submitted under subparagraph (A) shall be
				considered to be in the public domain (subject to section 505A(d)(4)(D) of the
				Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				355a(d)(4)(D)) and shall be assigned a docket number by the Commissioner of
				Food and Drugs. An interested person may submit written comments concerning
				such pediatric studies to the Commissioner of Food and Drugs, and the written
				comments shall become part of the docket file with respect to each of the
				drugs.
								(C)Action by
				CommissionerThe Commissioner of Food and Drugs shall take
				appropriate action in response to the reports submitted under subparagraph (A)
				in accordance with paragraph (7).
								(7)Requests for
				labeling changeDuring the 180-day period after the date on which
				a report is submitted under paragraph (6)(A), the Commissioner of Food and
				Drugs shall—
								(A)review the report
				and such other data as are available concerning the safe and effective use in
				the pediatric population of the drug studied;
								(B)negotiate with the
				holders of approved applications for the drug studied for any labeling changes
				that the Commissioner of Food and Drugs determines to be appropriate and
				requests the holders to make; and
								(C)(i)place in the public
				docket file a copy of the report and of any requested labeling changes;
				and
									(ii)publish in the Federal Register
				and through a posting on the website of the Food and Drug Administration a
				summary of the report and a copy of any requested labeling changes.
									(8)Dispute
				resolution
								(A)Referral to
				pediatric advisory committeeIf, not later than the end of the
				180-day period specified in paragraph (7), the holder of an approved
				application for the drug involved does not agree to any labeling change
				requested by the Commissioner of Food and Drugs under that paragraph, the
				Commissioner of Food and Drugs shall refer the request to the Pediatric
				Advisory Committee.
								(B)Action by the
				pediatric advisory committeeNot later than 90 days after
				receiving a referral under subparagraph (A), the Pediatric Advisory Committee
				shall—
									(i)review the
				available information on the safe and effective use of the drug in the
				pediatric population, including study reports submitted under this section;
				and
									(ii)make a
				recommendation to the Commissioner of Food and Drugs as to appropriate labeling
				changes, if any.
									(9)FDA
				determinationNot later than 30 days after receiving a
				recommendation from the Pediatric Advisory Committee under paragraph (8)(B)(ii)
				with respect to a drug, the Commissioner of Food and Drugs shall consider the
				recommendation and, if appropriate, make a request to the holders of approved
				applications for the drug to make any labeling change that the Commissioner of
				Food and Drugs determines to be appropriate.
							(10)Failure to
				agreeIf a holder of an approved application for a drug, within
				30 days after receiving a request to make a labeling change under paragraph
				(9), does not agree to make a requested labeling change, the Commissioner of
				Food and Drugs may deem the drug to be misbranded under the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).
							(11)No effect on
				authorityNothing in this subsection limits the authority of the
				United States to bring an enforcement action under the Federal Food,
				Drug, and Cosmetic Act when a drug lacks appropriate pediatric
				labeling. Neither course of action (the Pediatric Advisory Committee process or
				an enforcement action referred to in the preceding sentence) shall preclude,
				delay, or serve as the basis to stay the other course of action.
							(d)Dissemination of
				pediatric informationNot later than one year after the date of
				the enactment of the Improving
				Pharmaceuticals for Children Act of 2007, the Secretary, acting
				through the Director of the National Institutes of Health, shall study the
				feasibility of establishing a compilation of information on pediatric drug use
				and report the findings to Congress.
						(e)Authorization of
				appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out this
				section—
								(A)$200,000,000 for
				fiscal year 2008; and
								(B)such sums as are
				necessary for each of the four succeeding fiscal years.
								(2)AvailabilityAny
				amount appropriated under paragraph (1) shall remain available to carry out
				this section until
				expended.
							.
			(c)Fees relating to
			 drugsSection 735(6) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 379(6)) is amended by adding at the end the
			 following new subparagraph:
				
					(G)Activities relating to the support of
				studies of drugs on pediatric populations under section
				505A(n)(1).
					.
			(d)Training of
			 pediatric pharmacologists
				(1)Investment in
			 tomorrow’s pediatric researchersSection 452G(2) of the
			 Public Health Service Act (42 U.S.C. 285g–10(2)) is
			 amended by inserting before the period at the end the following: “, including
			 pediatric pharmacological research”.
				(2)Pediatric
			 research loan repayment programSection 487F(a)(1) of the
			 Public Health Service Act (42 U.S.C. 288–6(a)(1)) is
			 amended by inserting “including pediatric pharmacological research,” after
			 “pediatric research,”.
				(e)Foundation for
			 the national institutes of healthSection 499(c)(1)(c) of the
			 Public Health Service Act (42 U.S.C. 290b(c)(1)(c)) is
			 amended by striking “and studies listed by the Secretary pursuant to section
			 409I(a)(1)(A) of this Act and referred under section 505A(d)(4)(c) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(a)(d)(4)(c))”.
			(f)Continuation of
			 operation of committeeSection 14 of the Best
			 Pharmaceuticals for Children Act (42 U.S.C. 284m note) is amended by
			 adding at the end the following new subsection:
				
					(d)Continuation of
				operation of committeeNotwithstanding section 14 of the
				Federal Advisory Committee Act (5 U.S.C. App.), the
				advisory committee shall continue to operate during the five-year period
				beginning on the date of the enactment of the Improving Pharmaceuticals for Children Act of
				2007.
					.
			(g)Pediatric
			 subcommittee of the oncologic drugs advisory committeeSection 15
			 of the Best Pharmaceuticals for Children Act (42 U.S.C.
			 284m note) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (B), by striking “and” after the semicolon;
						(ii)in
			 subparagraph (c), by striking the period at the end and inserting “; and”;
			 and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(D)provide recommendations to the internal
				review committee created under section 505A(f) of the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 355a(f)) regarding the
				implementation of amendments to sections 505A and 505B of the Federal
				Food, Drug, and Cosmetic Act (21 U.S.C. 355a and 355c) with respect
				to the treatment of pediatric cancers.
								;
				and
						(B)by adding at the
			 end the following new paragraph:
						
							(3)Continuation of
				operation of subcommitteeNotwithstanding section 14 of the
				Federal Advisory Committee Act (5 U.S.C. App.), the
				Subcommittee shall continue to operate during the five-year period beginning on
				the date of the enactment of the Improving
				Pharmaceuticals for Children Act of
				2007.
							;
				and
					(2)in
			 subsection (d), by striking “2003” and inserting “2009”.
				(h)Effective date
			 and limitation for rule relating to toll-free number for adverse events on
			 labeling for human drug products
				(1)In
			 generalNotwithstanding subchapter II of chapter 5, and chapter
			 7, of title 5, United States Code (commonly known as the
			 “Administrative Procedure Act”) and any other provision of
			 law, the proposed rule issued by the Commissioner of Food and Drugs entitled
			 “Toll-Free Number for Reporting Adverse Events on Labeling for Human Drug
			 Products,” 69 Fed. Reg. 21778, (April 22, 2004) shall take effect on January 1,
			 2008, unless such Commissioner issues the final rule before such date.
				(2)LimitationThe
			 proposed rule that takes effect under subsection (a), or the final rule
			 described under subsection (a), shall, notwithstanding section 17(a) of the
			 Best Pharmaceuticals for Children Act (21 U.S.C. 355b(a)),
			 not apply to a drug—
					(A)for which an
			 application is approved under section 505 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355);
					(B)that is not
			 described under section 503(b)(1) of such Act (21 U.S.C. 353(b)(1)); and
					(C)the packaging of
			 which includes a toll-free number through which consumers can report complaints
			 to the manufacturer or distributor of the drug.
					3.Reauthorization
			 of Pediatric Research Equity ActSection 505B of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355c) is amended to read as
			 follows:
			
				505B.Research into
				pediatric uses for drugs and biological products
					(a)New drugs and
				biological products
						(1)In
				generalA person that submits an application (or supplement to an
				application)—
							(A)under section 505
				for a new active ingredient, new indication, new dosage form, new dosing
				regimen, or new route of administration; or
							(B)under section 351
				of the Public Health Service Act (42 U.S.C. 262) for a new
				active ingredient, new indication, new dosage form, new dosing regimen, or new
				route of administration; shall submit with the application the assessments
				described in paragraph (2).
							(2)Assessments
							(A)In
				generalThe assessments referred to in paragraph (1) shall
				contain data, gathered using appropriate formulations for each age group for
				which the assessment is required, that are adequate—
								(i)to
				assess the safety and effectiveness of the drug or the biological product for
				the claimed indications in all relevant pediatric subpopulations; and
								(ii)to support dosing
				and administration for each pediatric subpopulation for which the drug or the
				biological product is safe and effective.
								(B)Similar course
				of disease or similar effect of drug or biological product
								(i)In
				generalIf the course of the disease and the effects of the drug
				are sufficiently similar in adults and pediatric patients, the Secretary may
				conclude that pediatric effectiveness can be extrapolated from adequate and
				well-controlled studies in adults, usually supplemented with other information
				obtained in pediatric patients, such as pharmacokinetic studies.
								(ii)Extrapolation
				between age groupsA study may not be needed in each pediatric
				age group if data from one age group can be extrapolated to another age
				group.
								(iii)Information on
				extrapolationA brief
				documentation of the scientific data supporting the conclusion under clauses
				(i) and (ii) shall be included in the medical review that is collected as part
				of the application under section 505 of this Act or section 351 of the
				Public Health Service Act (42 U.S.C. 262).
								(3)Deferral
							(A)In
				generalOn the initiative of the Secretary or at the request of
				the applicant, the Secretary may defer submission of some or all assessments
				required under paragraph (1) until a specified date after approval of the drug
				or issuance of the license for a biological product if—
								(i)the Secretary
				finds that—
									(I)the drug or
				biological product is ready for approval for use in adults before pediatric
				studies are complete;
									(II)pediatric studies
				should be delayed until additional safety or effectiveness data have been
				collected; or
									(III)there is another
				appropriate reason for deferral; and
									(ii)the applicant
				submits to the Secretary—
									(I)certification of
				the grounds for deferring the assessments;
									(II)a description of
				the planned or ongoing studies;
									(III)evidence that
				the studies are being conducted or will be conducted with due diligence and at
				the earliest possible time; and
									(IV)a timeline for
				the completion of such studies.
									(B)Annual
				review
								(i)In
				generalOn an annual basis
				following the approval of a deferral under subparagraph (A), the applicant
				shall submit to the Secretary the following information:
									(I)Information
				detailing the progress made in conducting pediatric studies.
									(II)If no progress
				has been made in conducting such studies, evidence and documentation that such
				studies will be conducted with due diligence and at the earliest possible
				time.
									(ii)Public
				availabilityThe information submitted through the annual review
				under clause (I) shall promptly be made available to the public in an easily
				accessible manner, including through the website of the Food and Drug
				Administration.
								(4)Waivers
							(A)Full
				waiverOn the initiative of the Secretary or at the request of an
				applicant, the Secretary shall grant a full waiver, as appropriate, of the
				requirement to submit assessments for a drug or biological product under this
				subsection if the applicant certifies and the Secretary finds that—
								(i)necessary studies
				are impossible or highly impracticable (because, for example, the number of
				patients is so small or the patients are geographically dispersed);
								(ii)there is evidence
				strongly suggesting that the drug or biological product would be ineffective or
				unsafe in all pediatric age groups; or
								(iii)The drug or
				biological product—
									(I)does not represent
				a meaningful therapeutic benefit over existing therapies for pediatric
				patients; and
									(II)is not likely to
				be used in a substantial number of pediatric patients.
									(B)Partial
				waiverOn the initiative of the Secretary or at the request of an
				applicant, the Secretary shall grant a partial waiver, as appropriate, of the
				requirement to submit assessments for a drug or biological product under this
				subsection with respect to a specific pediatric age group if the applicant
				certifies and the secretary finds that—
								(i)necessary studies
				are impossible or highly impracticable (because, for example, the number of
				patients in that age group is so small or patients in that age group are
				geographically dispersed);
								(ii)there is evidence
				strongly suggesting that the drug or biological product would be ineffective or
				unsafe in that age group;
								(iii)the drug or
				biological product—
									(I)does not represent
				a meaningful therapeutic benefit over existing therapies for pediatric patients
				in that age group; and
									(II)is not likely to
				be used by a substantial number of pediatric patients in that age group;
				or
									(iv)the applicant can
				demonstrate that reasonable attempts to produce a pediatric formulation
				necessary for that age group have failed.
								(C)Pediatric
				formulation not possibleIf a waiver is granted on the ground
				that it is not possible to develop a pediatric formulation, the waiver shall
				cover only the pediatric groups requiring that formulation. An applicant
				seeking either a full or partial waiver shall submit to the Secretary
				documentation detailing why a pediatric formulation cannot be developed and, if
				the waiver is granted, the applicant’s submission shall promptly be made
				available to the public in an easily accessible manner, including through
				posting on the website of the Food and Drug Administration.
							(D)Labeling
				requirementIf the Secretary grants a full or partial waiver
				because there is evidence that a drug or biological product would be
				ineffective or unsafe in pediatric populations, the information shall be
				included in the labeling for the drug or biological product.
							(b)Marketed drugs
				and biological products
						(1)In
				generalAfter providing notice in the form of a letter and an
				opportunity for written response and a meeting, which may include an advisory
				committee meeting, the Secretary may (by order in the form of a letter) require
				the sponsor or holder of an approved application for a drug under section 505
				or the holder of a license for a biological product under section 351 of the
				Public Health Service Act (42 U.S.C. 262) to submit by a
				specified date the assessments described in subsection (a)(2) and the written
				request, as appropriate, if the Secretary finds that—
							(A)(i)the drug or biological
				product is used for a substantial number of pediatric patients for the labeled
				indications; and
								(ii)adequate pediatric labeling could
				confer a benefit on pediatric patients;
								(B)there is reason to
				believe that the drug or biological product would represent a meaningful
				therapeutic benefit over existing therapies for pediatric patients for 1 or
				more of the claimed indications; or
							(C)the absence of
				adequate pediatric labeling could pose a risk to pediatric patients.
							(2)Waivers
							(A)Full
				waiverAt the request of an applicant, the Secretary shall grant
				a full waiver, as appropriate, of the requirement to submit assessments under
				this subsection if the applicant certifies and the Secretary finds that—
								(i)necessary studies
				are impossible or highly impracticable (because, for example, the number of
				patients in that age group is so small or patients in that age group are
				geographically dispersed); or
								(ii)there is evidence
				strongly suggesting that the drug or biological product would be ineffective or
				unsafe in all pediatric age groups.
								(B)Partial
				waiverAt the request of an applicant, the Secretary shall grant
				a partial waiver, as appropriate, of the requirement to submit assessments
				under this subsection with respect to a specific pediatric age group if the
				applicant certifies and the Secretary finds that—
								(i)necessary studies
				are impossible or highly impracticable (because, for example, the number of
				patients in that age group is so small or patients in that age group are
				geographically dispersed);
								(ii)there is evidence
				strongly suggesting that the drug or biological product would be ineffective or
				unsafe in that age group;
								(iii)(I)the drug or biological
				product—
										(aa)does not represent a meaningful
				therapeutic benefit over existing therapies for pediatric patients in that age
				group; and
										(bb)is not likely to be used in a
				substantial number of pediatric patients in that age group; and
										(II)the absence of adequate labeling could
				not pose significant risks to pediatric patients; or
									(iv)the applicant can
				demonstrate that reasonable attempts to produce a pediatric formulation
				necessary for that age group have failed.
								(C)Pediatric
				formulation not possibleIf a waiver is granted on the ground
				that it is not possible to develop a pediatric formulation, the waiver shall
				cover only the pediatric groups requiring that formulation. An applicant
				seeking either a full or partial waiver shall submit to the Secretary
				documentation detailing why a pediatric formulation cannot be developed and, if
				the waiver is granted, the applicant’s submission shall promptly be made
				available to the public in an easily accessible manner, including through
				posting on the website of the Food and Drug Administration.
							(D)Labeling
				requirementIf the Secretary grants a full or partial waiver
				because there is evidence that a drug or biological product would be
				ineffective or unsafe in pediatric populations, the information shall be
				included in the labeling for the drug or biological product.
							(c)Meaningful
				therapeutic benefitFor the purposes of paragraph (4)(A)(iii)(I)
				and (4)(B)(iii)(I) of subsection (a) and paragraphs (1)(B)(I) and
				(2)(B)(iii)(I)(aa) of subsection (b), a drug or biological product shall be
				considered to represent a meaningful therapeutic benefit over existing
				therapies if the Secretary determines that—
						(1)if approved, the
				drug or biological product could represent an improvement in the treatment,
				diagnosis, or prevention of a disease, compared with marketed products
				adequately labeled for that use in the relevant pediatric population; or
						(2)the drug or
				biological product is in a class of products or for an indication for which
				there is a need for additional options.
						(d)Submission of
				assessmentsIf a person fails to submit an assessment described
				in subsection (a)(2), or a request for approval of a pediatric formulation
				described in subsection (a) or (b), in accordance with applicable provisions of
				subsections (a) and (b)—
						(1)the drug or
				biological product that is the subject of the assessment or request may be
				considered misbranded solely because of that failure and subject to relevant
				enforcement action (except that the drug or biological product shall not be
				subject to action under section 303); but
						(2)the failure to
				submit the assessment or request shall not be the basis for a
				proceeding—
							(A)to withdraw
				approval for a drug under section 505(e); or
							(B)to revoke the
				license for a biological product under section 351 of the Public
				Health Service Act (42 U.S.C. 262).
							(e)MeetingsBefore
				and during the investigational process for a new drug or biological product,
				the Secretary shall meet at appropriate times with the sponsor of the new drug
				or biological product to discuss—
						(1)information that
				the sponsor submits on plans and timelines for pediatric studies; or
						(2)any planned
				request by the sponsor for waiver or deferral of pediatric studies.
						(f)Review of
				pediatric assessments, deferrals, and waivers
						(1)ReviewThe Secretary shall create an internal
				committee to review all pediatric assessments issued under this section and all
				deferral and waiver requests made pursuant to this section. Such internal
				committee shall include individuals, each of whom is an employee of the Food
				and Drug Administration, with expertise in pediatrics, biopharmacology,
				statistics, drugs and drug formulations, legal issues, pediatric ethics, the
				appropriate expertise, such as expertise in child and adolescent psychiatry,
				pertaining to the pediatric product under review, one or more experts from the
				Office of Pediatric Therapeutics, and other individuals designated by the
				Secretary.
						(2)Action by
				CommitteeThe committee
				established under paragraph (1) may perform a function under this section using
				appropriate members of the committee described in paragraph (1) and need not
				convene all members of the committee described in paragraph (1) in order to
				perform a function under this section.
						(3)Documentation of
				Committee ActionFor each drug or biological product, the
				committee established under this paragraph shall document for each function
				described in paragraph (4) which members of the committee participated in such
				function.
						(4)Review of
				requests for pediatric assessments, deferrals and waiversAll
				requests for a pediatric assessment issued pursuant to this section and all
				requests for deferrals and waivers from the requirement to conduct a pediatric
				assessment under this section shall be reviewed by the committee established
				under paragraph (1).
						(5)Tracking of
				assessments and labeling changesThe Secretary shall track and
				make available to the public in an easily accessible manner, including through
				post on the website of the Food and Drug Administration—
							(A)the number of
				assessments conducted under this section;
							(B)the specific drugs
				and biological products and their uses assessed under this section;
							(C)the types of
				assessments conducted under this section, including trial design, the number of
				pediatric patients studied, and the number of centers and countries
				involved;
							(D)the total number
				of deferrals requested and granted under this section and, if granted, the
				reasons for such deferrals, the timeline for completion, and the number
				completed and pending by the specified date, as outlined in subsection
				(a)(3);
							(E)the number of
				waivers requested and granted under this section and, if granted, the reasons
				for the waivers;
							(F)the number of
				pediatric formulations developed and the number of pediatric formulations not
				developed and the reasons any such formulation were not developed;
							(G)the labeling
				changes made as a result of assessments conducted under this section;
							(H)an annual summary
				of labeling changes made as a result of assessments conducted under this
				section for distribution pursuant to subsection (h)(2); and
							(I)an annual summary
				of information submitted pursuant to subsection (a)(3)(B).
							(6)CommitteeThe
				committee established under paragraph (1) is the committee established under
				section 505A(f)(1).
						(g)Labeling
				changes
						(1)Priority status
				for pediatric applicationsAny supplement to an application under
				section 505 and section 351 of the Public Health Service
				Act proposing a labeling change as a result of any pediatric
				assessments conducted pursuant to this section—
							(A)shall be
				considered a priority application or supplement; and
							(B)shall be subject
				to the performance goals established by the Commissioner for priority
				drugs.
							(2)Dispute
				resolution
							(A)Request for
				labeling change and failure to agreeIf the Commissioner
				determines that a sponsor and the Commissioner have been unable to reach
				agreement on appropriate changes to the labeling for the drug that is the
				subject of the application or supplement, not later than 180 days after the
				date of the submission of the application or supplement—
								(i)the
				Commissioner shall request that the sponsor of the application make any
				labeling change that the Commissioner determines to be appropriate; and
								(ii)if the sponsor
				does not agree within 30 days after the Commissioner’s request to make a
				labeling change requested by the Commissioner, the Commissioner shall refer the
				matter to the Pediatric Advisory Committee.
								(B)Action by the
				pediatric advisory committeeNot later than 90 days after
				receiving a referral under subparagraph (A)(ii), the Pediatric Advisory
				Committee shall—
								(i)review the
				pediatric study reports; and
								(ii)make a
				recommendation to the Commissioner concerning appropriate labeling changes, if
				any.
								(C)Consideration of
				recommendationsThe Commissioner shall consider the
				recommendations of the Pediatric Advisory Committee and, if appropriate, not
				later than 30 days after receiving the recommendation, make a request to the
				sponsor of the application to make any labeling changes that the Commissioner
				determines to be appropriate.
							(D)MisbrandingIf
				the sponsor of the application, within 30 days after receiving a request under
				subparagraph (c), does not agree to make a labeling change requested by the
				Commissioner, the Commissioner may deem the drug that is the subject of the
				application to be misbranded.
							(E)No effect on
				authorityNothing in this subsection limits the authority of the
				United States to bring an enforcement action under this Act when a drug lacks
				appropriate pediatric labeling. Neither course of action (the Pediatric
				Advisory Committee process or an enforcement action referred to in the
				preceding sentence) shall preclude, delay, or serve as the basis to stay the
				other course of action.
							(3)Other labeling
				changesIf the Secretary makes a determination that a pediatric
				assessment conducted under this section does or does not demonstrate that the
				drug that is the subject of such assessment is safe and effective in pediatric
				populations or subpopulations, including whether such assessment results are
				inconclusive, the Secretary shall order the label of such product to include
				information about the results of the assessment and a statement of the
				Secretary’s determination.
						(h)Dissemination of
				pediatric information
						(1)In
				generalNot later than 180 days after the date of submission of a
				pediatric assessment under this section, the Secretary shall make available to
				the public in an easily accessible manner the medical, statistical, and
				clinical pharmacology reviews of such pediatric assessments, and shall post
				such assessments on the website of the Food and Drug Administration.
						(2)Dissemination of
				information regarding labeling changesThe Secretary shall
				require that the sponsors of the assessments that result in labeling changes
				that are reflected in the annual summary developed pursuant to subsection
				(f)(5)(H) distribute such information to physicians and other health care
				providers.
						(3)Effect of
				subsectionNothing in this subsection shall alter or amend
				Section 301(j) of this Act or section 552 of title 5 or section 1905 of title
				18, United States Code.
						(i)Adverse event
				reporting
						(1)Reporting in
				year oneDuring the one-year period beginning on the date a
				labeling change is made pursuant to subsection (g), the Secretary shall ensure
				that all adverse event reports that have been received for such drug
				(regardless of when such report was received) are referred to the Office of
				Pediatric Therapeutics. In considering the report, the Director of such Office
				shall provide for the review of the report by the Pediatric Advisory Committee,
				including obtaining any recommendations of such committee regarding whether the
				Secretary should take action under this Act in response to such report.
						(2)Reporting in
				subsequent yearsFollowing the one-year period described in
				paragraph (1), the Secretary shall, as appropriate, refer to the Office of
				Pediatric Therapeutics all pediatric adverse event reports for a drug for which
				a pediatric study was conducted under this section. In considering the report,
				the Director of such Office may provide for the review of the report by the
				Pediatric Advisory Committee, including obtaining any recommendation of such
				Committee regarding whether the Secretary should take action in response to
				such report.
						(3)EffectThe
				requirements of this subsection shall supplement, not supplant, other review of
				such adverse event reports by the Secretary.
						(j)Scope of
				authorityNothing in this section provides to the Secretary any
				authority to require a pediatric assessment of any drug or biological product,
				or any assessment regarding other populations or uses of a drug or biological
				product, other than the pediatric assessments described in this section.
					(k)Orphan
				drugsUnless the Secretary requires otherwise by regulation, this
				section does not apply to any drug for an indication for which orphan
				designation has been granted under section 526.
					(l)Institute of
				Medicine study
						(1)In
				generalNot later than three years after the date of the
				enactment of the Improving Pharmaceuticals
				for Children Act of 2007, the Secretary shall contract with the
				Institute of Medicine to conduct a study and report to Congress regarding the
				pediatric studies conducted pursuant to this section since 1997.
						(2)Content of
				studyThe study under paragraph (1) shall review and
				assess—
							(A)pediatric studies
				conducted pursuant to this section since 1997 and labeling changes made as a
				result of such studies; and
							(B)the use of
				extrapolation for pediatric subpopulations, the use of alternative endpoints
				for pediatric populations, neonatal assessment tools, the number and type of
				pediatric adverse events, and ethical issues in pediatric clinical
				trials.
							(3)Representative
				sampleThe Institute of Medicine may devise an appropriate
				mechanism to review a representative sample of studies conducted pursuant to
				this section from each review division within the Center for Drug Evaluation
				and Research in order to make the requested
				assessment.
						.
		4.Government
			 Accountability Office reportNot later than September 1, 2011, the
			 Comptroller General of the United States, in consultation with the Secretary of
			 Health and Human Services, shall submit to Congress a report that addresses the
			 effectiveness of sections 505A and 505B of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355a) and section 409I of the
			 Public Health Service Act (42 U.S.C. 284m) in ensuring
			 that medicines used by children are tested and properly labeled. Such report
			 shall include—
			(1)the number and
			 importance of drugs and biological products for children that are being tested
			 as a result of the amendments made by this Act and the importance for children,
			 health care providers, parents, and others of labeling changes made as a result
			 of such testing;
			(2)the number and
			 importance of drugs and biological products for children that are not being
			 tested for their use notwithstanding the provisions of this Act and possible
			 reasons for the lack of testing, including whether the number of written
			 requests declined by sponsors or holders of drugs subject to section 505A(g)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355a(g)(2)) has increased or decreased as a result of the amendments made by
			 this Act;
			(3)the number of
			 drugs and biological products for which testing is being done and labeling
			 changes required, including the date labeling changes are made and which
			 labeling changes required the use of the dispute resolution process established
			 pursuant to the amendments made by this Act, together with a description of the
			 outcomes of such process, including a description of the disputes and the
			 recommendations of the Pediatric Advisory Committee;
			(4)any
			 recommendations for modifications to the programs established under sections
			 505A and 505B of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355a) and section 409I of the Public Health Service
			 Act (42 U.S.C. 284m) that the Secretary determines to be
			 appropriate, including a detailed rationale for each recommendation; and
			(5)(A)the efforts made by the
			 Secretary to increase the number of studies conducted in the neonate
			 population; and
				(B)the results of those efforts,
			 including efforts made to encourage the conduct of appropriate studies in
			 neonates by companies with products that have sufficient safety and other
			 information to make the conduct of the studies ethical and safe.
				
